DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-12 and 16-21 are objected to because of the following informalities:  Claims 1, 16 and 19 includes tables. Per MPEP 2173.05(s) “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parteFressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).” 
Claims 2-11, 17-18, and 20-21 depend from claims 1, 16, and 19. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 22 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 includes the limitations “wherein the rolling elements are nonpowered”. However, in claim 1 the rolling elements are defined as a set of rolling elements. It is unclear from claim 11 if the rolling elements are considered the entire set of rolling elements or just some of the rolling elements. The Examiner requests clarification.
Claims 22 and 28 include the limitation “a deceleration system arranged to apply a decelerating influence to a subset of the rolling elements” and “the decelerating influence to selected members of the set of rolling elements”. It is unclear if the subset is different from the selected members of the rolling elements. Clarification is requested.
In view of the rejections above under 35 USC §112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-12, 16-22 and 28 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Masaki et al. (US 2015/0066275), hereinafter referred to as Masaki
Regarding Claim 1:
Masaki discloses a mobile support (manually propelled vehicle of Masaki) comprising a set of rolling elements (wheels 31L, 331R, 32L, and 32R of Masaki; see at least Fig. 3 of Masaki) comprising a left rear rolling element and a right rear rolling element (31L and 31R of Masaki); a sensor system adapted to sense displacement force applied to the support (grip sensor 71 of Masaki) arranged to apply a decelerating influence to a subset of the rolling elements (the speed of the electromotor decreases to cause deceleration of the wheels; see at least paragraph [0055] of Masaki); a processor (processor 81 of Masaki); machine readable instructions which, when executed by the processor, and provided the mobile support is moving in a forward direction, cause the deceleration system to apply the decelerating influence to selected members of the set of rolling elements in response to the sensed displacement force as shown in the chart (see paragraph [0054] which discloses an equal deceleration when both grips are pulled, paragraphs [0056] and [0057] which discuss pushing and pulling on left/right sides,  [0123]-[0124] which discusses decelerating the vehicle while moving forward to turn based on a difference of pushing pressure applied to each grip).
    PNG
    media_image1.png
    423
    659
    media_image1.png
    Greyscale

Regarding Claim 2:
Masaki discloses the mobile support of claim 1 wherein the set of rolling elements includes a left front rolling element and a right front rolling element and the specified decelerating influence is applied predominantly to the rear rolling element or elements (the rear rolling elements 31L and 31R of Masaki which comprise the motors are therefore the only rolling elements that can receive a decelerating influence).  
Regarding Claim 3:
Masaki discloses the mobile support of claim 2 wherein the specified decelerating influence specified is applied exclusively to the rear rolling element or elements (the rear rolling elements 31L and 31R of Masaki which comprise the motors are therefore the only rolling elements that can receive a decelerating influence).   Docket Number 10749.USU14Appl. No. Unknown
Regarding Claim 4:
 Preliminary AmendmentMasaki discloses the mobile support of claim 1, a determination of whether a displacement force should result in the application of the decelerating influence is subject to a force tolerance (see at least paragraph [0138] which discusses enabling a user who is weak to use the device).    
Regarding Claim 5:
Masaki discloses the mobile support of claim 1 wherein a determination of displacement force inequality is subject to an inequality tolerance (see at least paragraphs [0050]-[0056] of Masaki which teach that the processor analyzes pressure distributions on grip sensors 71L and 7R to determine a pulling/pushing force.) Analyzing pressure distributions on the sensors and determining whether a pulling or pulling force is applied would require force inequality tolerances in order to compare the actual readings vs the programed limits.     
Regarding Claim 6:
Masaki discloses the mobile support of claim 5 wherein the inequality tolerance increases with increasing displacement force (see at least paragraphs [0050]-[0051] of Masaki which discloses having larger pressure outputs when a grip is sensor is contacted strongly as well as the rejections of claims 4 and 5 above).  
Regarding Claim 7:
Masaki discloses the mobile support of claim 1 including a left handle (22L of Masaki) and a right handle (22R of Masaki) and wherein the sensed displacement force depends on user force exerted on one or both handles (grip sensors 71L and 71R detect force on each handle; see at least paragraphs [0051]-[0053] which discuss measuring grip force and comparing the forces).
I)ockel Number 10749.USU1 5Appl. No. UnknownRegarding Claim 11:
Masaki discloses the mobile support of claim 1 wherein the rolling elements are nonpowered (see at least wheels 32R and 32L being non-powered and note the rejection under 35 U.S.C. 112(b) above).  
Regarding Claim 12:
Masaki discloses the mobile support of claim 1 including a propulsion unit (via motors 91 and wheels 31L and 31R forming a propulsion unit).  
Regarding Claim 16:
Masaki discloses the mobile support of claim 1 in which the machine readable instructions, when executed by the processor, and provided the mobile support is moving in a rearward direction, causes the deceleration system to apply the decelerating influence to selected members of the set of rolling elements in response to the sensed displacement force as set forth below (see Figs. 12A-13B of Masaki): 
    PNG
    media_image2.png
    423
    659
    media_image2.png
    Greyscale
 
Regarding Claim 17:
 Masaki discloses the mobile support of claim 16 wherein the set of rolling elements includes a left front rolling element and a right front rolling element (see wheels 32L and 32R of Masaki) and the specified decelerating influence is applied predominantly to the rear rolling element or elements (see at least Fig. 3 of Masaki which shows the motors being coupled with the rear wheels).  
Regarding Claim 18:
 Masaki disclosesDocket Number 10749.USU17Appl. No. Unknown the mobile support of claim 17 wherein the specified decelerating influence is applied exclusively to the rear rolling element or elements (see at least Fig. 3 of Masaki which shows the motors being coupled with the rear wheels and not the front wheels).    
Regarding Claim 19:
 Masaki disclosesDocket Number 10749.USU17Appl. No. Unknown the mobile support of claim 1 in which the machine readable instructions, when executed by the processor, and provided the mobile support is in an initial condition of being substantially translationally immobile, cause the deceleration system to apply the decelerating influence to selected members of the set of rolling elements in response to the sensed displacement force as set forth below (see paragraph [0054] which discloses an equal deceleration when both grips are pulled, paragraphs [0056] and [0057] which discuss pushing and pulling on left/right sides,  [0123]-[0124] which discusses decelerating the vehicle while moving forward to turn based on a difference of pushing pressure applied to each grip). Examiner notes that starting from a stationary position and attempting to pivot the vehicle of Maskai to the right by pushing on the left handle would result in causing an acceleration to the left and not causing acceleration of the right. The lack of acceleration as relating to the current application is considered a decelerating influence based on the Applicant’s original disclosure.
    PNG
    media_image3.png
    459
    659
    media_image3.png
    Greyscale
  Docket Number 10749.USU18 Appl. No. Unknown Preliminary Amendment Regarding Claim 20:
 Masaki disclosesDocket Number 10749.USU17Appl. No. Unknown the mobile support of claim 19 wherein the set of rolling elements includes a left front rolling element and a right front rolling element (see wheels 32L and 32R of Masaki) and the specified decelerating influence is applied predominantly to the rear rolling element (see at least Fig. 3 of Masaki which shows the motors being coupled with the rear wheels).   
Regarding Claim 21:
 Masaki disclosesDocket Number 10749.USU17Appl. No. Unknown the mobile support of claim 20 wherein the specified decelerating influence is applied exclusively to the rear rolling element or elements.  
Regarding Claim 22:
 Masaki disclosesDocket Number 10749.USU17Appl. No. Unknown the mobile support (manually propelled vehicle of Masaki) comprising a set of rolling elements (wheels 31L, 31R, 32L, and 32R of Masaki; see at least Fig. 3 of Masaki) comprising at least a left rear rolling element and a right rear rolling element (32L and 32R of Masaki); a sensor system (grip sensor 71 of Masaki) adapted to sense displacement force applied to the mobile support (see paragraph [0042] of Masaki which describes “the left hand grip sensor 71L and the right handgrip sensor 71R may detect a distribution of applied pressure”); a deceleration system arranged to apply a decelerating influence to a subset of the rolling elements (the speed of the electromotor decreases to cause deceleration of the wheels; see at least paragraph [0055] of Masaki); a processor (processor 81 of Masaki); machine readable instructions which, when executed by the processor, and provided the bed is moving in a forward direction, command the deceleration system to apply the decelerating influence to selected members of the set of rolling elements in response to substantially equal left and right pull forces (see at least paragraph [0054] of Masaki which discloses an equal deceleration when both grips are pulled).  
Regarding Claim 28:
 Masaki disclosesDocket Number 10749.USU17Appl. No. Unknown the mobile support (manually propelled vehicle of Masaki) comprising a set of rolling elements comprising a left front rolling element, a right front rolling element, a left rear rolling element and a right rear rolling element (wheels 31L, 331R, 32L, and 32R of Masaki; see at least Fig. 3 of Masaki); a sensor system (grip sensor 71 of Masaki) adapted to sense displacement forces applied to the support (see paragraph [0042] of Masaki which describes “the left hand grip sensor 71L and the right handgrip sensor 71R may detect a distribution of applied pressure”); a deceleration system arranged to apply a decelerating influence to a subset of the rolling elements (the speed of the electromotor decreases to cause deceleration of the wheels; see at least paragraph [0055] of Masaki and Fig. 3 which shows the motors coupled to the rear wheels); a control system which commands application of a decelerating influence to selected members of the set of rolling elements (see at least paragraph [0044] which describes the controller 80 and processor 81 of Masaki), the selected members being chosen as a function of a lateral imbalance between two displacement forces so that the mobile support tends to follow a desired trajectory (see paragraphs [0056] and [0057] of Masaki which discuss pushing and pulling on left/right sides to cause turning movements of the vehicle).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki in view of Childs (US 2015/0075575).
Regarding Claim 8:
Masaki discloses the mobile support of claim 1 but does not explicitly disclose wherein the decelerating influence is provided by a mechanical brake.  
However, Childs teaches a method for decelerate a motorized wheel by using a mechanical brake (see at least the abstract of Childs). One having ordinary skill in the art before the effective filing date would have found it obvious to utilize a mechanical brake to decelerate the motorized wheels of Masaki since it has been taught by Childs to be a known method of slowing motorized wheels. 
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki in view of Karlovich (US 2015/0075575).
Regarding Claims 9 and 10:
Masaki discloses the mobile support of claim 1 but does not disclose including an energy harvesting system, and wherein energy required to apply the decelerating influence is provided by the energy harvesting system or wherein the deceleration system includes an energy conversion device driven by an associated rolling element, and application of the decelerating influence is effected by applying a load to the energy conversion device.    
However, Karlovich teaches a motor associated with a wheel of a mobile support which is used as a generator during the braking operation and therefore a current generated by the motor flows in the closed loop to store electromagnetic energy in the reactor (see at least Figs. 41-44 and paragraphs [0188]-[0189] of Karlovich). One having ordinary skill in the art before the effective filing date, would have found it obvious to utilize a regenerative energy storage system as taught by Karlovich with Masaki’s invention for the predictable results of decreasing operating costs of the vehicle by self-powering the vehicle.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619